PD-0552-16
                     Cause mo. cRte-00337

  EX PmOe                         § 3m7M WTti District CoupT

 Kvc^keI \Aau=jaT MooRE.
                                  iOF
                                 5 VAM ZAWpT CouhJly y1&X/\S
                                                           RECEIVED IN
                                                  COURT OF CRIMINAL APPEALS

                 IAoTToM To SuspEAiD CopiES
               &ftSuwT To °[A (b) 77R,A, P                 |.;*Y 16 ZCtC-

 7o 7&£ //oA/atf/?£/£ Tud&e(s) oF SAtD CouRT*         Abel Acosta, Clerk




^EP^Dft/yn^JTA/aRCE^TLD LM>£& m ABpV£ STyiED AMD MvmB&&0



To SuSpGtfD Ous Tv tfts JwOiGBAJcy /VJP JjUCAkCSMTiohl STATuS 7/MT
2*/Mies Mfztl/trtT Tfc &ffofCfUh>crxf T° P^m Tth3 Task -
                                                         FILED IN.
                                                COURT OF CRIMINAL APPEALS




                                                    Abel Acosta, Cierk

X tAidteE.1 v^lAooRE^o-HEWLSy dsc/ake. uww* fWny o? Payday
Ttte FctaeGchmG SrwE-fAEiiB ARE-Tfcut. A*/i> Z&vmTTo W- 8&rrc?P
 (Ay KK/ou;teJ>GE#
                                                t*>. .      .